TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED AUGUST 22, 2013



                                     NO. 03-13-00416-CV


                       Ex parte Krystal Christine Guenther, Appellant




        APPEAL FROM 26TH DISTRICT COURT OF WILLIAMSON COUNTY
       BEFORE CHIEF JUSTICE JONES, JUSTICES PEMBERTON AND FIELD
          DISMISSED ON JOINT MOTION -- OPINION BY JUSTICE FIELD




THIS DAY come on to be submitted to this Court the parties’ joint motion to dismiss the appeal

in the above cause, and the Court having fully considered said motion, and being of the opinion

that same should be granted: IT IS THEREFORE considered, adjudged and ordered that said

motion is granted, and that the appeal is dismissed. It is FURTHER ordered that each party

shall pay the costs of appeal incurred by that party; and that this decision be certified below for

observance.